81 Cal. Rptr. 2d 834 (1999)
970 P.2d 408
HONDO COMPANY et al., Petitioners
v.
LOS ANGELES COUNTY SUPERIOR COURT, Respondent Estate of Bobbie Jean King, Real Party in Interest
No. S074768.
Supreme Court of California.
January 13, 1999.
Petition for review GRANTED.
Further action in this matter is deferred pending consideration and disposition of a related issue in Horwich v. Superior Court, S073129 (see Cal. Rules of Court, rule 29.2(c)), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 29.3, is deferred pending further order of the court.
GEORGE, C.J., MOSK, J., KENNARD, J., BAXTER, J., WERDEGAR, J., CHIN, J., BROWN, J., concur.